Title: To Alexander Hamilton from Sharp Delany, [4 November 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, November 4, 1790]
The Betsey enterd the 25th Ulto and her cargo permitted in the course of 6 or 7 days. The goods as far as I have been informed have been sold at Auction on Acct of the Underwriters, had they been in Possession of the Merchant, I could have proceeded agreeably to Law. I have no documents or papers respecting the Claim other than the Memo transmitted for your decision. I was fully aware of the intention of the Law in having it in the power of the Collector to identify the goods and of consequence told the applicant I was debarred from giving any redress without your directions—that I would lay it before you in order to determine whether under such circumstances as the present the survey of the Officers appointed by the District Judge may be accepted in place of the survey which the Law directs.
I am &c
S D
